Citation Nr: 0121101	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  92-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 23, 1990, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder.  


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Portland, Oregon (hereinafter RO).

In a Board decision dated in July 1997, the issue of 
entitlement to an effective date prior to May 23, 1990, for a 
100 percent disability evaluation for post-traumatic stress 
disorder was not addressed.  In an Order dated in May 2000, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) affirmed the Board's decision as to the 
issues addressed in the July 1997 Board decision, but vacated 
that portion of the July 1997 decision that failed to address 
the issue of entitlement to an effective date prior to May 
23, 1990, for a 100 percent disability evaluation for 
post-traumatic stress disorder.  The Court remanded the case 
to the Board, for readjudication consistent with the Court's 
order.  

The issue of whether there was clear and unmistakable error 
in the rating decision dated in December 1985, is referred to 
the RO for action which the RO deems appropriate.   

The veteran has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2000) after 
this decision of the Board has been issued.


FINDINGS OF FACT

1.  On May 23, 1990, a routine scheduled VA examination was 
conducted.

2.  An increase in disability as to the veteran's 
service-connected post-traumatic stress disorder has not been 
shown prior to May 23, 1990.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 23, 1990, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated from April 1985 to 
August 1985, indicate that the veteran reported difficulty 
with learning in school, sleep impairment, wide mood swings, 
tearfulness, and anxiety.  The impression was bipolar 
disorder.  Thereafter, the veteran filed a claim for 
"PTSD/nervous condition" on August 29, 1985, which 
indicated that the onset of the disorder was his date of 
separation from service.  A private medical record dated in 
September 1985, reported that the veteran was taking Lithium, 
and complained of difficulty with short-term memory, severe 
mood fluctuations, and feeling confused.  The impressions 
were cyclothymic disorder and obsessive compulsive features.  
A VA psychiatric examination in October 1985, diagnosed 
bipolar disorder and "extreme" post-traumatic stress 
disorder.  A rating decision dated in December 1985, granted 
service connection for post-traumatic stress disorder, and a 
50 percent disability rating was assigned effective August 
29, 1985, the date of receipt of the claim.  The veteran did 
not appeal. 

A VA examiner noted in June 1986, that the veteran had 
stabilized and was "quite rational."  In September 1986, 
the VA examiner noted that the veteran was functioning well 
socially and as a student, and was not a danger to himself or 
others.  In February 1987, the VA examiner reported that the 
veteran was not a violent or dangerous person, and had become 
increasingly rational and objective.  Private medical records 
from July 1987 to October 1987, indicate that the veteran had 
been cooperative in psychotherapy and had maintained good 
judgment and insight during his treatment.  He was stable and 
well functioning on his medication.  A VA psychiatric 
examination in November 1987, concluded that the veteran's 
symptomatology was consistent with the diagnosis of manic 
depressive illness or bipolar affective disorder.  The 
examiner noted that the claims file was not reviewed and 
therefore, had no basis for a diagnosis of post-traumatic 
stress disorder.  The examiner commented that the previous 
diagnosis of post-traumatic stress disorder was not 
challenged, but opined that the examination at that time 
suggested manic-depressive or bipolar disorder.  A rating 
decision dated in December 1987, continued the 50 percent 
disability rating for post-traumatic stress disorder.  The 
veteran did not appeal this decision.

VA outpatient treatment records dated in June and July 1988, 
indicate that the veteran was adjusting to his divorce and 
was relatively calm.  It was noted that the veteran's 
psychotropic medication was within the therapeutic range.  
Statements from a VA physician dated in September 1989, 
indicate that the veteran discontinued his psychotropic 
medication in August 1989 of his own volition, secondary to 
side affects, such as nausea.  The examiner stated the 
veteran had not had adverse effects from discontinuing the 
medication and recommended periodic assessment of his 
progress.  In October 1989, it was noted that the veteran was 
"doing okay" and displayed no overt evidence of manic 
behavior.  There were no obvious negative consequences from 
discontinued medication use and the examiner noted the 
veteran would no longer need medication checks, but should 
continue to be seen at the Vet Center for counseling.

A March 1990 private report of psychological testing and 
examination concluded that the measures of cognitive 
functioning supported a central nervous system dysfunction.  
The examiner stated the veteran's symptoms and history were 
consistent with post-traumatic stress disorder, but that the 
mood disorder was most likely the result of an organic brain 
syndrome.  That examiner also commented that the veteran used 
a preexisting obsessive compulsive personality system as a 
primary defense in dealing with disruption.  The veteran was 
reported as well oriented, with no evidence of hallucinations 
or delusions, was able to interpret relationships and 
proverbs abstractly, and had a grasp of recent and past 
events.  He was socially appropriate.

A VA psychiatric examination conducted on May 23, 1990, noted 
the veteran's prior treatment history, including the 
veteran's discontinued use of psychotropic medication after 
five years.  The veteran denied having bipolar disorder and 
the need for psychotropic medication, as he felt he had a 
physical condition.  He was oriented, and his recent and past 
memory were intact.  Confusion, blocking, depersonalization, 
and derealization were shown, as were somatic hallucinations, 
looseness of associations, and paranoia.  The diagnoses were 
post-traumatic stress disorder and paranoid schizophrenia.  
It was noted that the veteran's abstraction, concentration, 
and judgment were impaired secondary to his psychosis.  

Subsequent to this date, a VA examination conducted in 
October 1995, found moderate to severe social and industrial 
impairment due to post-traumatic stress disorder, with no 
evidence of an additional psychiatric disorder, such as 
schizophrenia or a bipolar disorder.  A considerable paranoid 
trend was shown in his thinking.  In a statement from a 
counselor at the Vet Center received in March 1996, it was 
noted that the veteran had post-traumatic stress disorder and 
an organic brain disorder that precluded the "possibility 
that he will ever work again."

A VA examination dated in July 1996, by a board of 
psychiatrists, found moderately severe chronic post-traumatic 
stress disorder, without evidence of a bipolar disorder, a 
schizophrenic disorder, or an organic brain syndrome.  A 
rating decision dated in January 1997, increased the 
disability rating for post-traumatic stress disorder to 100 
percent, effective May 23, 1990, the date of a VA 
examination. 

Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, 38 U.S.C.A. § 5107.  

The law is very clear as to the assignment of effective dates 
for the assignment of disability ratings.  The effective date 
of an evaluation and award of compensation based on a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o).  With regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Id.  Additionally, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) has held that all the 
evidence of record for the year preceding the claim for an 
increased rating must be considered in determining whether 
there was an ascertainable increase in disability under 
section 5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 518 
(1997).

In this case, in a January 1997 rating decision, an increased 
rating from 50 percent to 100 percent was awarded for his 
post-traumatic stress disorder, and an effective date of May 
23, 1990, was granted, the date of the routine VA examination 
scheduled by the RO.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Id.  Accordingly, the date of the May 23, 1990, 
examination was considered as the date of the veteran's claim 
of entitlement to an increased rating for post-traumatic 
stress disorder, and the date from which it was factually 
ascertainable that an increase in disability was shown.  A 
review of the record reveals no other communication or 
action, prior to this date, that could be considered as a 
claim for entitlement to an increased rating for 
post-traumatic stress disorder.  See 38 C.F.R. § 3.155 
(2000)(any communication or action indicating an intent to 
apply for a benefit may be considered an informal claim).

Regardless, the criteria for a 100 percent evaluation for 
post-traumatic stress disorder prior to May 23, 1990, have 
not been shown by the evidence of record.  In making this 
determination, the Board notes that the criteria for 
evaluating the degree of impairment resulting from a 
service-connected psychiatric disorder were changed during 
the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Where regulations change during 
the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This determination depends on the facts of 
the particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97; 65 Fed. Reg. 37953 (1997).

Under the old criteria, a 50 percent disability evaluation was 
warranted for post-traumatic stress disorder when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and his reliability, flexibility, and efficiency levels were 
so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and his psychoneurotic symptoms be of such severity 
and persistence that there was a severe impairment in the 
ability to obtain or retain employment.  Id.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community, or that there 
was totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior, or the individual must have been demonstrably unable 
to obtain or retain employment.  Id.  

The Court held that the criteria for a 100 percent rating 
under 38 C.F.R. § 4.132, Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).  Therefore, if the veteran's 
post-traumatic stress disorder results in either (1) "virtual 
isolation in the community," (2) "[t]otally incapacitating 
psychoneurotic symptoms . . .," or (3) a "[demonstrable 
inability] to obtain or retain employment," a 100 percent 
schedular rating would be applicable.  See 38 C.F.R. § 4.132.  

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  The criteria for a 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective work relationships.  Id.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

The evidence of record prior to May 23, 1990, does not show 
the level of disability to warrant a rating for 
post-traumatic stress disorder in excess of 50 percent.  
Evidence during this time indicates that the veteran was 
relatively calm, "doing okay," was well oriented, with no 
evidence of hallucinations or delusions, was able to 
interpret relationships and proverbs abstractly, and had a 
grasp of recent and past events.  He was socially 
appropriate.  It is contended that the veteran has been 
unemployed since 1984.  However, the fact that the veteran 
was unemployed prior to 1990 is not enough.  The question is 
whether his service-connected post-traumatic stress disorder 
made him incapable of performing the acts required by 
employment prior to 1990.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  There is no definitive medical opinion that 
the veteran was unemployable due to post-traumatic stress 
disorder, prior to 1990.  Additionally, there is an absence 
of other evidence that would support that conclusion.  

Although the veteran contends that the effective date for the 
100 percent evaluation should be in April 1985, it is noted 
that rating decisions dated in December 1985 and 1987, denied 
entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder.  The veteran did not appeal 
these decisions and therefore, the decisions are final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  There is thus no 
legal basis for entitlement to an effective date earlier than 
May 23, 1990, under the laws and regulations governing 
effective dates for awards of increased ratings.  

Accordingly, an effective date earlier than May 23, 1990, for 
a 100 percent disability evaluation for post-traumatic stress 
disorder is not warranted.

ORDER

The claim for an effective date earlier than May 23, 1990, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

